Detailed Action
This action is in response to Applicant's communications filed 10 March 2021.
Claim(s) 1, 10, 16, 22, and 24 was/were amended.  No claims were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1 and 4-24 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Response to Amendments/Arguments
Applicant's arguments, filed 10 March 2021, regarding the rejections of claims 1 and 4-24 under 35 USC 102 have been fully considered but are not persuasive.
Applicant argues that the "recipes" of Dirac cannot logically be equated to the "nodes" as understood within Dirac.  Examiner clarified in the Advisory Action mailed 01 
Applicant argues that Dirac does not teach "generating at least one additional condition based on the output." Applicant argues that Dirac only teaches the possibility of editing features, which is different from Applicant's implementation requiring the generation of conditions. Examiner notes that in the Office Action mailed 09 November 2020 on pgs. 9-10, Dirac teaches the iterative generation of one or more conditions for each node of the tree in paragraph [0211] and FIG. 33, thus teaching the claim limitations.
Applicant's arguments, filed 10 March 2021, regarding the rejections of claims 1 and 4-24 under 35 USC 102 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 and 4-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (US 2015/0379430) in view of Angelopoulou (A Simulation-Based Task Analysis using Agent-Based, Discrete Event and System Dynamics Simulation).

Regarding Claim 1,
Dirac teaches a computer-implemented method to implement an adaptive linguistic model for processing data, the method comprising:
generating a representation ("FIG. 33 illustrates an example of a decision tree that may be generated for predictions at a machine learning service" [0210]) of at least one condition ("Each non-leaf node of a decision tree 3320, such as root node 3322, may indicate one or more conditions or predicates to be evaluated on one or more independent variables, and the results of evaluating the predicate may determine the path to be taken next towards a leaf node of the tree" [0211]) based on output data ("A training set 3302 comprising a plurality of observation records (ORs) such as OR 3304A, OR 3304B and OR 3304C is to be used for training a model to predict the value of a dependent variable DV." [0210]; "Based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed, e.g., by a model generator component or model manager component of the machine learning service described above, to make predictions for the value of DV based on the values of at least some of the IVs of an observation record." [0211]; "stochastic gradient technique" [0270], stochastic gradient techniques use the output of the model to update the weights of the model) generated by the adaptive linguistic model ("creation, training or re-training of a wide variety of models in different embodiments, including ... natural language processing (NLP) models" [0253]);
determining whether the at least one condition triggers execution of at least one node in a plurality of nodes ("conditions may be evaluated at each node" [0212]; FIG. 33; "in the decision tree illustrated, the root node indicates that the value of independent variable IV2 is to be compared with k. If IV2 is less than k for a given observation record for which a prediction is to be made, the path to intermediate node 3323 should be taken, as indicated by the edge labeled “y” (for “yes” in answer to the evaluation of “IV2<k”). If IV2 is greater than or equal to k in the observation record being analyzed, the path labeled “n” (for “no”) would be taken. Similar decisions would be taken at various non-leaf nodes until a leaf node is reached, at which point a value for DV would be predicted based on the combination of predicates checked along the path. Thus, in the depicted tree 3320, if the following conditions are found to be true, a DV value of X may be predicted at leaf node 3324: (IV2<k) and (IV1>=p) and (IV6>=p) and (IV7==q) and (IV4 !=z). A similar traversal would be performed for all the records of a test data set 3330 by a decision tree based model 3335, resulting in a set of predictions" [0211]; "in a sequence of tasks (T1, T2, T3), T2 may depend on partial completion of T1" [0088]); and
for each node from the plurality of nodes whose execution is triggered, iteratively performing the following ("During each learning iteration 5020, one or more prepared ORs 5015 may be examined by the model generator (which may also be referred to as a model trainer"  [0263]): 
determining if executing that node generates an output ("Based on the examination of the independent variables in the prepared OR, and/or the accuracy of a prediction for the dependent variables of the prepared OR by the model in its current state, respective parameters or weights may be identified for a new set of one or more processed variables." [0263]; "the MLS may perform some set of validation steps on a submitted recipe (e.g., by checking that the recipe produces meaningful output for various input data sets)" [0153]); 
if executing that node generates an output: updating the adaptive linguistic model based on the output  ("In at least some implementations, the previously-stored parameters or weights may be updated if needed in one or more learning iterations, e.g., using a stochastic gradient descent technique or some similar optimization approach. As more and more observation records are examined, more and more (feature, parameter) key-value pairs may be added into the feature set." [0263]; "FIG. 52 illustrates such a technique in which a subset of features of a feature set generated during training may be selected as pruning victims, according to at least some embodiments. Four learning iterations 5210A, 5210B, 5210K and 5210L are shown." [0270]),
generating at least one additional condition based on the output ("As additional learning iterations are performed, more features may be added to the feature set." [0271]), and determining whether the at least one additional condition triggers execution of at least another node from the plurality of nodes (FIG. 33; "Each non-leaf node of a decision tree 3320, such as root node 3322, may indicate one or more conditions or predicates to be evaluated on one or more independent variables, and the results of evaluating the predicate may determine the path to be taken next towards a leaf node of the tree at which a prediction for the DV is made for the OR. For example, in the decision tree illustrated, the root node indicates that the value of independent variable IV2 is to be compared with k. If IV2 is less than k for a given observation record for which a prediction is to be made, the path to intermediate node 3323 should be taken, as indicated by the edge labeled “y” (for “yes” in answer to the evaluation of “IV2<k”)." [0211]; "In one case, termed “completion dependency”, the execution of one job Jp cannot be started until another job Jq is completed successfully (e.g., because the final output of Jq is required as input for Jp)" [0110]).

Dirac does not explicitly teach each node from the plurality of nodes representing a subtask of at least one task in a plurality of tasks, each node from the plurality of nodes including a representation of a priority, each task from the plurality of tasks including a plurality of subtasks in an order, and 
executing that node, based on the position within the priority queue of that node, the executing including performing the subtask represented by that node.
Angelopoulou teaches each node from the plurality of nodes representing a subtask of at least one task in a plurality of tasks, each node from the plurality of nodes including a representation of a priority, each task from the plurality of tasks including a plurality of subtasks in an order ("The activities are represented as nodes in a network and are connected with dependencies between them, while the task is a network of nodes. The task structure properties represented in the model include the number of subtasks, task complexity, required skills, priority, duration, and critical time. Table 3 shows the task structure attributes which are used as inputs in the DES model or as points of interaction with the other models." p. 35; Table 4, Number of Subtasks, Sequence of connected activities, p. 34)
("For example, the agent checks the environment and receives information that there are still tasks to be executed. The agent then checks the list with the assigned tasks and moves to either the next in the list if there is a task priority/prerequisite or to the closest one. The model also takes into account travel times from one task location to another." p.36)
Dirac and Angelopoulou are analogous art because both are directed to machine learning including queueing of tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning service of Dirac with the task automation tools of Angelopoulou.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a tool for simulation of task analysis models in a short time with limited need for training, as suggested by Angelopoulou (Angelopoulou: p. iii-iv).

Regarding Claim 4,
The Dirac/Angelopoulou combination teaches the method of claim 1.  Dirac further teaches wherein executing each node from the plurality of nodes includes:
loading the adaptive linguistic model from a memory ("Results of one or more post-evaluation model executions may be generated using the saved PIT1 value and provided to the interested clients (element 6922). In some embodiments, the saved PIT1 value may be used for other evaluations as well as or instead of being used for post-evaluation runs. In one embodiment, the initial request to train the model (or requests to retrain/re-evaluate the model) may also be received via elements of the interactive graphical interface. In some embodiments, the graphical interface may also display alerts or informational messages pertaining to model evaluations and/or other activities performed on behalf of a client, such as a list of anomalies or unusual results detected during a given evaluation run. The MLS may, for example, check how much the statistical distribution of an input variable of an evaluation data set differs from the statistical distribution of the same variable in the training data set in one embodiment, and display an alert if the distributions are found to be substantially different." [0343]); and
comparing data input into the subtask represented by that node against the adaptive linguistic model loaded from the memory to determine a score indicating unusualness of the data input into the subtask represented by that node ("The tfidf measure may be intended to reflect the relative importance of words within a document in a collection or corpus; the tfidf value for a given word typically is proportional to the number of occurrences of the word in a document, offset by the frequency of the word in the collection as a whole." [0147]; "For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations." 0190]).

Regarding Claim 5,
Dirac further teaches wherein executing each node from the plurality of nodes further includes:
retrieving the data input into the subtask represented by that node from the memory (FIG. 34, "FIG. 34 illustrates an example of storing representations of decision tree nodes in a depth-first order at persistent storage devices during a tree-construction pass of a training phase for a machine learning model, according to at least some embodiments. In the depicted example, training data 3432 may be read into training set memory buffers 3340" [0214]); and
storing the score in the memory ("Any combination of a variety of prediction quality metrics may be identified by the MLS component for different types of machine learning problems, such as an AUC (area under curve) metric, an accuracy metric, a recall metric, a sensitivity metric, a true positive rate, a specificity metric, a true negative rate, a precision metric, a false positive rate, a false negative rate, an F1 score, a coverage metric, an absolute percentage error metric, or a squared error metric." [0253]),
the at least one additional condition being generated in response to the storing of the score in the memory ("In one case, termed “completion dependency”, the execution of one job Jp cannot be started until another job Jq is completed successfully (e.g., because the final output of Jq is required as input for Jp)" [0110]).

Regarding Claim 6,
Dirac further teaches wherein the adaptive linguistic model is a first adaptive linguistic model ("creation, training or re-training of a wide variety of models in different embodiments, including for example classification models (e.g., binary or n-way classification models), regression models, natural language processing (NLP) models, clustering models and the like" [0253]), 
and the memory (memory [372]) is at least one of:
a first memory configured to store a second adaptive linguistic model, the second adaptive linguistic model being an updated version of the first adaptive linguistic model ("creation, training or re-training of a wide variety of models in different embodiments, including for example classification models (e.g., binary or n-way classification models), regression models, natural language processing (NLP) models, clustering models and the like" [0253]); or
a second memory configured to store a third adaptive linguistic model, the third adaptive linguistic model being the first adaptive linguistic model after reaching a statistical significance threshold ("MLS may, for example, check how much the statistical distribution of an input variable of an evaluation data set differs from the statistical distribution of the same variable in the training data set in one embodiment, and display an alert if the distributions are found to be substantially different" [0343]).

Regarding Claim 7,
Dirac further teaches wherein:
the first memory includes a hierarchical data structure mapping keys to values (FIG. 50, "In at least some embodiments, a key-value structure such as a HashMap may be used for the feature set 5025, with feature identifiers (assigned by the model generator) as keys, and the parameters as respective values stored for each key." [0262]; FIG. 71a-71b), and
the second memory is an episodic memory ("For several types of machine learning problems, as discussed earlier, a collection of observation records may be split into several types of data sets for respective phases of model development and use" [0345]) that includes a sparse distributed memory (FIG. 71a-71b; "transformations indicated in the output section use the osb (orthogonal sparse bigrams) library function, the quantile_bin library function for binning or grouping numeric values, and the Cartesian product function." [0147]; "For example, consider a scenario in which one of the input variables IV-k included in the training data set 7210 is sparsely populated, so that a large fraction of the ORs do not even contain values for the variable IV-k. In such a scenario, the client may wish to exclude IV-k from the set of variables to be used to determine duplication." [0357]).

Regarding Claim 8,
The Dirac/Angelopoulou combination teaches the method of claim 6.  Dirac further teaches wherein the third adaptive linguistic model ("MLS may, for example, check how much the statistical distribution of an input variable of an evaluation data set differs from the statistical distribution of the same variable in the training data set in one embodiment, and display an alert if the distributions are found to be substantially different" [0343]) is stored in a third memory that stores generalizations of data and representations of data with episodic details removed (FIG. 50, "In at least some embodiments, a key-value structure such as a HashMap may be used for the feature set 5025, with feature identifiers (assigned by the model generator) as keys, and the parameters as respective values stored for each key." [0262]; FIG. 71a-71b; "transformations indicated in the output section use the osb (orthogonal sparse bigrams) library function, the quantile_bin library function for binning or grouping numeric values, and the Cartesian product function." [0147]; "For example, consider a scenario in which one of the input variables IV-k included in the training data set 7210 is sparsely populated, so that a large fraction of the ORs do not even contain values for the variable IV-k. In such a scenario, the client may wish to exclude IV-k from the set of variables to be used to determine duplication." [0357]).

Regarding Claim 9,
The Dirac/Angelopoulou combination teaches the method of claim 4.  Dirac further teaches wherein the adaptive linguistic model is at least one of:
a model configured to determine anomalies ("the graphical interface may also display alerts or informational messages pertaining to model evaluations and/or other activities performed on behalf of a client, such as a list of anomalies or unusual results detected during a given evaluation run." [0343]; Examiner notes that the claim language only requires one type of model).

Regarding Claim 10,
The Dirac/Angelopoulou combination teaches the method of claim 1.  Dirac further teaches in response to determining that (FIG. 33; "in the decision tree illustrated, the root node indicates that the value of independent variable IV2 is to be compared with k." [0211]) at least one of (1) the at least one condition triggers execution of at least one node from the plurality of nodes ("If IV2 is less than k for a given observation record for which a prediction is to be made, the path to intermediate node 3323 should be taken, as indicated by the edge labeled “y” (for “yes” in answer to the evaluation of “IV2<k”)." [0211]), or (2) the at least one additional condition triggers execution of the at least another node from the plurality of nodes ("If IV2 is greater than or equal to k in the observation record being analyzed, the path labeled “n” (for “no”) would be taken." [0211]), placing the subtask represented by the at least one of the at least one node from the plurality of nodes or the at least another node from the plurality of nodes in a priority queue for execution ("A queue or collection of job objects may be used for storing internal representations of requested tasks in some implementations. The term “task”, as used herein, refers to a set of logical operations corresponding to a given request from a client, while the term “job” refers to the internal representation of a task within the MLS." [0088]), a priority of the at least one subtask in the priority queue being increased over time as the at least one subtask remains in the priority queue ("In at least some implementations, job queue 142 may be managed as a first-in-first-out (FIFO) queue, with the further constraint that the dependency requirements of a given job must have been met in order for that job to be removed from the queue." [0093]; "To identify the next job to be implemented, the scheduler may, for example, start from the head of the queue (the earliest-inserted job that has not yet been executed) and search for jobs whose dependencies (if any are specified) have been met." [0129]; "Some of the tasks of a given workflow may be dependent on the results of other tasks. Depending on the amount of data, and/or on the nature of the processing to be performed, some tasks may take hours or even days to complete. In at least some embodiments, an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes, even though the execution of T2 depends at least partly on the results of T1, and the execution of T3 depends at least partly on the results of T2. In such embodiments, the MLS may take care of ensuring that a given task is scheduled for execution only when its dependencies (if any dependencies exist) have been met." [0087]).

Dirac does not explicitly teach wherein the priority queue is a first priority queue, and placing a subtask in a second priority queue for execution.
Angelopoulou teaches wherein the priority queue is a first priority queue, and placing a subtask in a second priority queue for execution ("The design of a DES model requires the identification of the key model components and the flow of entities through the system. It also requires information about the number and capacity of queues and servers, the behavior of servers, and the time it takes for service providers to perform particular tasks. DES is a process of multiple simulation runs, meaning that the analyst may determine, within a confidence interval, how the model performs under certain conditions or alternative configurations of the system." pp. 5-6; this teaches that multiple queues are used in executing tasks and subtasks; "For example, the agent checks the environment and receives information that there are still tasks to be executed. The agent then checks the list with the assigned tasks and moves to either the next in the list if there is a task priority/prerequisite or to the closest one." p.36).
Dirac and Angelopoulou are analogous art because both are directed to machine learning including queueing of tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning service of Dirac with the task automation tools of Angelopoulou.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a tool for simulation of task analysis models in a short time with limited need for training, as suggested by Angelopoulou (Angelopoulou: p. iii-iv).

Regarding Claim 11,
The Dirac/Angelopoulou combination teaches the method of claim 1.  Dirac further teaches wherein at least one of: (1) the at least one condition, or (2) the at least one additional condition includes a requirement for sufficient data and resources for computation of subtasks ("Other services of the provider network, e.g., including load balancing services, parallel computing services, automated scaling services, and/or identity management services, may also be used by the MLS in some embodiments." [0101]; "For each processing plan, a corresponding set of resources may then have to be identified to execute the plan, e.g., based on the workload distribution strategy selected for the plan, the available resources, and so on. FIG. 4 illustrates examples of various types of processing plans and corresponding resource sets that may be generated at a machine learning service, according to at least some embodiments." [0106]).

Regarding Claim 12,
The Dirac/Angelopoulou combination teaches the method of claim 1.  Dirac further teaches wherein executing at least two nodes from the plurality of nodes includes performing the subtasks represented by the at least two nodes asynchronously and in parallel ("In at least some embodiments, an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task T1 completes, even though the execution of T2 depends at least partly on the results of T1, and the execution of T3 depends at least partly on the results of T2. In such embodiments, the MLS may take care of ensuring that a given task is scheduled for execution only when its dependencies (if any dependencies exist) have been met." [0087]).

Regarding Claim 13,
Dirac further teaches wherein the plurality of tasks includes a task configured to determine configurations of features that each sensor from a plurality of sensors can contribute to a single combined sensor based on learned behaviors of and relationships between the plurality of sensors ("more and more raw data that can potentially be utilized for machine learning models is being collected from a large variety of sources, such as sensors of various kinds, web server logs, social media services, financial transaction records, security cameras, and the like." [0002]; "Other types of record-level filtering operations (e.g., sampling, splitting, or partitioning) may also be performed across chunks that are co-located in a given server's memory" [0171]; "Other types of record-level filtering operations (e.g., sampling, splitting, or partitioning) may also be performed across chunks that are co-located in a given server's memory" [0275]; "At the model generator the records may be used for learning iterations in the order in which they arrive in the depicted embodiment. For example, OR1, OR2 and OR3 may be examined during a first set of learning iterations 5333A, resulting in the generation of a particular feature set. The learning iteration set 5333A may be followed by a pruning iteration 5334 in which some selected features are removed from the feature set based on their relative contributions to the predictions of the model being trained." [0276]).

Regarding Claim 14,
The Dirac/Angelopoulou combination teaches the method of claim 1.  Dirac further teaches wherein each task from the plurality of tasks represents at least one of anomaly ("the graphical interface may also display alerts or informational messages pertaining to model evaluations and/or other activities performed on behalf of a client, such as a list of anomalies or unusual results detected during a given evaluation run. The MLS may, for example, check how much the statistical distribution of an input variable of an evaluation data set differs from the statistical distribution of the same variable in the training data set in one embodiment, and display an alert if the distributions are found to be substantially different." [0343]).

Regarding Claim 15,
The Dirac/Angelopoulou combination teaches the method of claim 1.  Dirac further teaches wherein the plurality of nodes is configurable and programmable ("The MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources, generating statistics on the records, feature processing, model training, prediction, and so on. A given invocation of a programmatic interface (such as an API) may correspond to a request for one or more operations or tasks on one or more instances of a supported type of entity. Some tasks (and the corresponding APIs) may involve multiple different entity types—e.g., an API requesting a creation of a data source may result in the generation of a data source entity instance as well as a statistics entity instance." [0087]).

Regarding Claims 16-23,
Claims 16-23 recite(s) a non-transitory computer readable storage medium (non-transitory storage media [0377]) storing instructions, which when executed by a computer system (computing device [0372]), perform operations corresponding to the computer-implemented method steps recited in claims 1, 4-7, 9-11, respectively.  The Dirac/Angelopoulou combination teaches the limitations of claims 16-23 as set forth above in connection with claims 1, 4-7, 9-11.  Therefore, claims 16-23 are rejected under the same rationale as respective claims 1, 4-7, 9-11.

Regarding Claim 24,
Claim 24 recite(s) a system including a processor (processor [0372]) and memory (memory [372]) including an application program to perform operations corresponding to the method steps recited in claim 1, respectively.  The Dirac/Angelopoulou combination teaches the limitations of claim 24 as set forth above in connection with claim 1.  Therefore, claim 24 is rejected under the same rationale as respective claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126